t c memo united_states tax_court howard howe and janice howe petitioners v commissioner of internal revenue respondent docket no filed date howard howe pro_se brian m harrington for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioners’ income_tax of dollar_figure for and an addition_to_tax under sec_665l1 a of dollar_figure in petitioner howard howe hereinafter petitioner paid dollar_figure rent for and following concessions the issues for decision are whether petitioners may deduct in dollar_figure in rent that petitioner prepaid in for and we hold that they may not whether under the mitigation rules sections petitioners may deduct in and rent that petitioner prepaid in we hold that we lack jurisdiction to decide this question because the only notice_of_deficiency petitioned in this case is for whether petitioners are liable for the addition_to_tax under sec_6651 for we hold that they are section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners lived in indianapolis indiana when the petition was filed they used the cash_method_of_accounting in petitioner is an attorney and certified_public_accountant he was a sole practitioner in on date petitioner and south meridian associates ltd the landlord signed a 5-year lease for about big_number square feet of business space the lease provided that petitioner would pay rent of dollar_figure per month for the first months date to date dollar_figure per month for the next months date to date and - - dollar_figure per month for the remainder of the lease date to date and about dollar_figure per month for common area maintenance in petitioner paid rent of dollar_figure for and petitioner and his landlord began to negotiate a new lease in and signed it in petitioners reported on their schedule c profit or loss from business attached to their return that petitioner had received dollar_figure in gross_receipts and paid expenses of dollar_figure which included dollar_figure as rental expense and dollar_figure for rental expense of vehicles machinery and equipment petitioners reported that they owed no income_tax for on date petitioners mailed their income_tax return to the internal_revenue_service center in covington kentucky which received it on date on date respondent issued a notice_of_deficiency which states that of the dollar_figure petitioners deducted for rental expenses for petitioners may deduct dollar_figure and may not deduct dollar_figure respondent also determined that petitioners are liable for the addition_to_tax for failure to timely file their return under sec_6651 on date petitioner sent a one paragraph letter to respondent’s counsel and attached the following chart which petitioner had prepared tax over-- tax_payments payment to be except applied to the tax tax prior year’s next year’s year liability overpayment liability -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure not applied dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure opinion a whether petitioners may deduct rent for and that petitioner prepaid in petitioners’ contentions and background petitioners contend that petitioner prepaid dollar_figure in rent for and in to induce the landlord to give him a below-market lease rate and to require no personal guaranty in the next lease a cash_method taxpayer generally may not deduct prepaid rent in the year paid because it is not an ordinary and necessary business_expense for that year instead the taxpayer must deduct prepaid rent ratably over the years in which the taxpayer uses the respondent contends that petitioner prepaid dollar_figure petitioner’s monthly rent and maintenance for common areas was dollar_figure in subtracting dollar_figure from petitioner’s total_payment of dollar_figure in yields dollar_figure respondent has not explained how respondent determined that petitioner prepaid rent of dollar_figure we conclude that petitioner prepaid dollar_figure in rent in --- - property see 115_f2d_686 5th cir 113_f2d_81 5th cir affirming a memorandum opinion of this court 51_f2d_469 3d cir affg 19_bta_169 83_tc_255 45_tc_416 affd 378_f2d_83 9th cir sec_1_162-11 income_tax regs however we have held that a cash-basis taxpayer may deduct prepaid items when paid including rent if the taxpayer paid the rent e did not make a mere deposit had a substantial business reason for making the prepayment in the year it was made and the prepayment did not cause a material distortion in the taxpayer’s taxable_income in the year of prepayment see grynberg v commissioner supra pincite petitioners contend that petitioner had a substantial business reason for prepaying the rent in whether petitioner had a substantial business reason to prepay rent in petitioner testified and contends that he prepaid rent in to induce the landlord to agree to a below-market lease rate and to we have also held that an accrual basis taxpayer may deduct prepaid items that do not create a future benefit that is more than incidental see 113_tc_329 petitioners do not contend that the prepayment of rent did not create a future benefit that is more than incidental -- - require no personal guaranty in their next lease we decide whether a witness is credible based on objective facts the reasonableness and consistency of the testimony and the demeanor of the witness see 140_us_417 4a20-421 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir we may discount testimony which we find to be unworthy of belief see 87_tc_74 but we may not arbitrarily disregard testimony that is competent relevant and uncontradicted see 39_f3d_658 6th cir affg 99_tc_370 and tcmemo_1992_616 petitioner's testimony was implausible we do not believe that petitioner prepaid rent in to induce action relating to a lease he began to negotiate in and that he signed in the landlord did not testify we conclude that petitioners had no substantial business_purpose for prepaying rent in petitioners contend that under revrul_69_511 1969_2_cb_24 they may deduct the rent they prepaid in the commissioner ruled in revrul_69_511 supra that a taxpayer may deduct damages that the taxpayer paid to a lessor to cancel a lease for a term of years when paid_or_accrued depending on the in light of our conclusion we need not decide whether petitioner’s prepayment of rent materially distorted petitioners’ taxable_income - taxpayer’s method_of_accounting petitioners contend that it logically follows that a lump-sum payment to procure a lease ina time-sensitive context should be deductible as well we need not decide this point because we are not convinced that petitioner prepaid rent in to obtain a lease in and we conclude that petitioners may not deduct the rent petitioner prepaid in b whether under the mitigation rules petitioners may deduct rental expense for and which petitioner prepaid in petitioners contend that if they may not deduct rent they prepaid in then they may deduct it in and under sec_1_1314_a_-1 through c -1 income_tax regs which relate to the mitigation provisions sec_1311 through we disagree we lack jurisdiction to redetermine a taxpayer’s tax_liability in years for which the commissioner has not issued a notice_of_deficiency see sec_6213 and sec_6214 and b the only notice_of_deficiency petitioned in this case is for thus we lack jurisdiction to decide petitioners’ tax_liability for and cc whether petitioners are liable for the addition_to_tax under sec_6651 for failure to timely file a return respondent determined and contends that petitioners are liable for the addition_to_tax under sec_665l a for failure to timely file their income_tax return for a taxpayer may be liable for an addition_to_tax of up to percent for failure to timely - - file a federal_income_tax return unless the failure was due to reasonable_cause and not willful neglect see sec_665l1l a the taxpayer bears the burden of proving that the failure is due to reasonable_cause and not willful neglect see 469_us_241 petitioners contend that they filed their return late because petitioner worked hours a day including saturdays and had about four vacations in years working long hours does not relieve a taxpayer of the duty to timely file a tax_return see 365_f2d_846 5th cir if every taxpayer who was too busy to file a return escaped the penalty for failure_to_file our tax system would soon collapse affg and remanding on another issue tcmemo_1964_ petitioners have not shown that they had reasonable_cause for filing their return years late petitioners contend that they are not liable for the addition_to_tax for failure to timely file under sec_6651 even if they do not prevail on the prepaid rent issue because they overpaid their taxes for petitioners rely on the chart attached to petitioner’s date letter to respondent’s counsel petitioner testified that the chart is based on his records and his the burden_of_proof provisions of sec_7491 do not apply here because the examination in this case began before date see internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_685 --- - personal knowledge of his tax_liabilities we give the chart no weight because it is completely uncorroborated petitioners did not offer into evidence the underlying information that petitioner claims to have summarized on the chart such as canceled checks showing tax_payments or returns from other years showing treatment of alleged overpayments petitioners contend that they reasonably believed that they owed no tax for petitioner did not explain what led him to that belief we are not convinced that petitioners had reasonable_cause for filing their return late thus petitioners are liable for the addition_to_tax under sec_6651 for to reflect concessions and the foregoing decision will be entered under rule
